Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shigemori (US Pub. No 20180113566) in view of Tamaki (US 20170269413 A1). 

Regarding claim 1:

Shigemori (US Pub. No 20180113566) discloses a display device comprising a display panel (display panel in Fig. 3D) in which a first display region (11B) and a second display region (11A) adjacent to the first display region are defined, wherein the display panel comprises: main pixels (pixel in 11B) disposed in the first display region (11B, see Fig. 11A-11B) ([0216-0218]); 
first sub-pixels ((i.e. 32b, 31p) disposed in a first sub-region (30a)  of the second display region (11A); and
 second sub-pixels disposed in a second sub-region  of the second display region (11A) and which have a different pixel structure from each of the first sub-pixels and the main pixels (see the illustration of Fig. 11A, pixels are different in 11b and 3a and 30b).
Note that Shigemori does not specifically disclose wherein the first sub-region is disposed between the first display region and the second display region.
However, Tamaki discloses wherein the first sub-region (SG42) is disposed between the first display region (SG43) and the second display region (SG32) see Fig. 11 ([0135]).
 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shigemori with the teaching of Tamaki (US 20170269413 A1), thereby providing a high quality multi display device. 

Regarding claim 2:

Shigemori (US Pub. No 20180113566)  wherein the display panel further comprises a driving driver (28a) disposed in the second display region (30B) and which drives the main pixels and the first and second sub-pixels, wherein the second sub-region partially overlaps the driving driver in a plan view (see Fig. 3D).  


3.	Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shigemori (US Pub. No 20180113566) in view of Tamaki (US 20170269413 A1) further in view of Franklin (US 20130081756 A1).

Regarding claim 13:

Shigemori (US Pub. No 20180113566) does not specifically disclose wherein the second display region comprises:
 an edge display region extended from a side of the first display region; and a corner display region extended from a corner of the first display region.  
Franklin (US 20130081756 A1) display region comprises:
 an edge display region (14F) extended from a side of the first display region; and a corner display region extended from a corner of the first display region  (see Fig. 9, [0032]) (front portion 14F may contain active display pixels and may be used in displaying information for a user of device 10 and extending to the front display corner).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shigemori with the teaching of Tamaki and Franklin, thereby providing a high efficient data transmission in the  multi display device.

Regarding claim 14:
 Shigemori as modified as Nakami and Franklin discloses   wherein the display panel further comprises a driving driver disposed in the edge display region and the corner display region and which drives the main pixels and the first and second sub-pixels, wherein the driving driver is disposed adjacent to an outer side edge of the edge display region in the edge display region, and is disposed adjacent to a boundary with the first display region in the corner display region.
Note that Shigemori (US Pub. No 20180113566) discloses driver (28a) disposed in the second display region (30B) and which drives the main pixels and the first and second sub-pixels, wherein the second sub-region partially overlaps the driving driver in a plan view with the corner (see Fig. 3D). 
Franklin discloses an edge display region (14F) extended from a side of the first display region; and a corner display region extended from a corner of the first display region (see Fig. 9, [0032]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shigemori with the teaching of Tamaki  and Franklin , thereby providing an high efficient display driving  in the  multi display device.


Regarding claim 15:
  Note that Shigmori as modified Tamaki discloses wherein the  display region comprises the first and second sub-regions (see Tamaki (Fig. 11, [0135]), and
Shigmori as modified Franklin corner display region (see Franklin, [0033], Fig. 11).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shigemori with the teaching of Tamaki and Franklin, thereby providing a high efficient multi display device.

Allowable Subject Matter
4. 	Claims 16-23 are allowed.
Reasons for Allowance:
	Regarding claim 16:
The closest art of record singly or in combination fails to teach or suggest the limitations “first sub-pixels (S-PX1) disposed in a first sub-region (SA1) of the second display region  and each including a first sub-pixel driving circuit (S-PD1) and a first sub-light emitting element (SED2) electrically connected to the first sub-pixel driving circuit (see Fig. 3A-3B); and second sub-pixels (S_PX1) disposed in a second sub-region of the second display region and each including a second sub-pixel driving circuit (S_PD2) and a second sub-light emitting element electrically connected to the second sub-pixel driving circuit, wherein the first sub-pixel driving circuit and the second sub-pixel driving circuit have different pixel structures (see Applicant’s disclosure Fig.  4A-4D, [0074-0075]).  

5.	Claims 3-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 3:
The closest art of record singly or in combination fails to teach or suggest the limitations “wherein each of the first sub-pixels comprises: a first sub-pixel driving circuit; and a first sub-light emitting element electrically connected to the first sub-pixel driving circuit, and each of the second sub-pixels comprises: a second sub-pixel driving circuit; and a second sub-light emitting element electrically connected to the second sub-pixel driving circuit, 40 HAA0823USwherein the first sub-pixel driving circuit and the second sub-pixel driving circuit have different pixel structures from each other (see Applicant’s disclosure Fig. 3A-3B, 4A-4D, [0074-0075]).  

Responds to Applicant’s Argument
6.	Applicant’s argument filed on 01/05/222 has been considered but are not persuasive. 
More specifically the Applicant argues that neither Shigemori nor Tamaki, either alone or in any combination thereof, disclose, teach or suggest "wherein the display panel comprises: main pixels disposed in the first display region; first sub-pixels disposed in a first sub- region of the second display region; and second sub-pixels disposed in a second sub- region of the second display region and which have a different pixel structure from each of the first sub-pixels and the main pixels, wherein the first sub-region is disposed between the first display region and the second display region," as recited in independent claim 1.
In responds Examiner disagrees with the Applicant’s point of view. Note that the limitations are broadly recited in claim 1. Examiner gives a broadest reasonable interpretation towards the claim language as recited in the claim. Shigemori’s reference implicitly discussed 
 main pixels (pixel in 11B) disposed in the first display region (11B, see Fig. 11A-11B) ([0216-0218]); first sub-pixels ((i.e. 32b, 31p) disposed in a first sub-region (30a)  of the second display region (11A); and  second sub-pixels disposed in a second sub-region  of the second display region (11A) and which have a different pixel structure from each of the first sub-pixels and the main pixels (see the illustration of Fig. 11A, pixels are different in 11b and 3a and 30b).
However,  Shigemori does not specifically disclose wherein the first sub-region is disposed between the first display region and the second display region.
Tamaki discloses wherein the first sub-region (SG42) is disposed between the first display region (SG43) and the second display region (SG32) see Fig. 11 ([0135]). Therefore, combining the reference of Shigemori and Tamaki would be obvious to meet the limitations as recited in the claim 1. 
 

Pertinent Art
7.	Pertinent art of record Lee (US 20090225047) discloses display device.	

Conclusion 

8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Inquiry

9.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Shaheda Abdin whose telephone number is (571) 270-1673. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao could be reached at (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 

 
 /SHAHEDA A ABDIN/ Primary Examiner, Art Unit 2692